DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-6,8,10-14,16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in U.S. Patent Application Publication No. 2016/0228950 in view of Ponchel et al. in U.S. Patent No. 4,954,188.  Bodily et al. teach using a 7xxx series aluminum alloy in additive manufacturing (see paragraphs 4 and 5) as a powder(see claim 2).  Bodily does not disclose the embodiment of the composition as claimed in the claims. But Ponchel teaches an aluminum alloy (modified from a 7XXX alloy, see column 1,lines 16-25) made of 8.2% Zn, 1.5% Cu, 4.0% Mg, 0.5 % Zr by weight with the balance being Al (e.g. 84.3% Al) that is resistant to exfoliation even at lower temperatures (see column 2,lines 6-27), that meets the limitations of claims 1 and 10.  It would have been obvious to adapt Bodily et al. in view of Ponchel to provide this to achieve a feedstock for making an aluminum alloy object while being resistant to exfoliation.  Regarding claims 3,4,5,11,12, and 13 being maximum 0.5% wt. of Silicon, iron and Manganese  would make maximum 0.4% wt. obvious, absent a material difference in the quality of the alloy.  Regarding claims 6 and 14, Ponchel in the abstract discloses maximum of 0.04 wt % chromium.  Regarding claims 8 and 16, Ponchel discloses in the abstract a titanium 0.5% wt maximum.   Regarding claim 19 since Zirconium is present, it is inherently a grain-refiner since the alloys are nearly identical.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Ponchel as applied to claims 1 and 10 above, and further in view of Karlen et al. in U.S. Patent Application Publication No. 2017/0016094.  Karlen et al. teach using Nickel from 0-1.0% wt  in an aluminum alloy (see paragraph 15).  It would have been obvious to adapt Bodily et al. in view of Ponchel and Karlen et al. to provide this to minimize the amount of Nickel in the composition.
Claims 9 ,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Ponchel as applied to claims 1  and 10 above, and further in view of  Kawakami et al. in U.S. Patent No. 2011/0084229 A1. Kawakami et al. teach tin in the amount of 0.05 % (see paragraph 39), this is presumed to be by weight (see paragraph 58).  It would have been obvious to adapt Bodily in view of Ponchel to provide this to have the effect of tin in the composition. Regarding claim 20, Kawakami et al. further teach that the powder material is of 100 nm or less (see paragraph 37) and therefore considered to be of nanoparticle size.  It would have been obvious to adapt Bodily in view of Ponchel and Kawakami et al. to provide this to make small objects by additive manufacturing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761